Dear Auditor Montee:
This office received your letter of August 20, 2007, submitting a fiscal note and fiscal note summary prepared under Section 116.175, RSMo, for an initiative petition, submitted by Phil Lindsey and "Show Me The Vote!!" regarding a proposed constitutional amendment to Article VIII, Section 3. The fiscal note summary that you submitted is as follows:
Most state governmental entities estimate no costs or savings, however, state costs related to special elections are unknown. Annual costs for local governments are estimated to exceed $15,000,000 with additional unknown costs for permanent ballot storage. One-time costs for some local governments may be significant.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
_________________________ JEREMIAH W. (JAY) NIXON Attorney General *Page 1